Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
 Such claim limitations are: a package information acquiring unit that acquires package information and a delivery method selecting unit  that selects a delivery method for the package in claims 1 -13 and 15- 18. Because the claimed package information acquiring unit and delivery method selecting unit are a subset of the managing server, there must be a recitation of structure that is a component of the server to rebut the presumption.  As the claim does not recite structure that is a part of the server which performs information acquiring and method selecting functions corresponding to the claimed respective units, examiner concludes that the limitation lacks the recitation of sufficient structure, materials or acts to perform the recited function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid  them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:  A delivery system comprising: 
	Per the 2019 Patent Examining Guidelines, the above recited elements contain certain methods of organizing human activity. In particular, the claim recites a delivery system that transports a plurality of packages, transports a package received, manages automated delivery of a package and delivery of a package by a courier, and acquires package information and selects a delivery method. These are certain commercial delivery activities. Commercial activities are an enumerated grouping of certain methods of human activity. Thus, claim 1 recites an abstract idea.  
 This judicial exception is not integrated into a practical application because the additional elements are merely applied as tools in the abstract, commercial process. For example, the managing server 	
Furthermore, as currently claimed the autonomous nature of the vehicles in the claim merely links the abstract idea, commercial activities relating to delivery methods and systems to a particular technological environment: a field of use relating to automated vehicles.
Alternatively, these additional elements also fail to integrate the abstract idea into a practical application because selection of the subordinate and superordinate vehicle merely adds insignificant extra solution activity to the judicial exception and the insignificant extra solution activity is well-understood, routine, and conventional. See, MPEP 2106.05(g).  The subordinate and superordinate vehicles recited in the claim do not impose a significant limitation on the claim. In fact, there is little nexus between the information acquiring and delivery method selecting performed by the managing server and the vehicles as recited in the claim. 
Considered individually and in combination, the managing server which acquires package information and selects a delivery method, and the autonomous vehicles that may be selected to perform the package delivery do not integrate the exception into a practical application of the exception. The server manages selection of the method for the delivery of items, which may include selection of an autonomous vehicle; however the managing server does not otherwise interact with the autonomous vehicles. 
The additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the server and units are merely used as a tool to perform the abstract idea and the autonomous vehicles are recited in such a way that they function in the common way that autonomous vehicles typically function or alternatively amount to claims simply relating the abstract idea to a particular field of use or insignificant extra-solution activity. 
Use of vehicles to transport items for delivery are well-understood, routine, conventional activities previously known to the delivery and shipping industries. Additional elements do not provide an inventive concept when they are merely well-understood, routine, conventional activity previously known to the industry and therefore are “not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula). See, MPEP 2106.05(d). Pursuant to MPEP 2106.05(d)(I), the examiner is taking official notice of the well-understood, routine, conventional nature of the use of a vehicle, including one with autonomous features, as a method to deliver goods.
 As such, these additional elements, considered individually and in combination, do not provide an inventive concept and thus the claim does not recite additional elements that amount to significantly more than the recited judicial exception.
Examiner notes that if the Applicant claims the managing server as controlling one or more vehicles and executing implementation based on the selected delivery method, the claim would weigh in favor of eligibility.  
	Dependent claims 2-5 and 8 – 14 have all been given the full two-part analysis. These dependent claims recite an abstract idea for the same reason recited above in regard to claim 1. These dependent claims do not recite any further additional elements. As there are no further additional elements, there is no inventive concept, integration into a practical application, and claim does not amount to significantly more than the abstract idea. Thus, dependent claims 2-5 and 8-14 are ineligible as they are directed to an abstract idea without significantly more. 
Claim 6 recites an abstract idea for the same reason provided in regard to claim 1. Claim 6 contains a further additional element which includes a wireless base station. Wireless base station merely applied as a tool to utilize pre-existing routing information and data to further implement commercial processes of selecting a delivery method. For the same reasons stated above with regard to claim 1, the additional elements fail to integrate the abstract idea into a practical application and fail to provide an inventive concept such that the claim amounts to significantly more than the abstract idea. 
Claim 15 recites a package information acquiring unit that acquires package information including at least any one of delivery destination information related to a delivery destination of a package, and content information related to a content of the package, and a delivery method selecting unit that selects a delivery method for the package based on the package information.
Claim 15 recites an abstract idea for the same reason analyzed above with respect to claim 1. For the same reasons provided above with respect to claim 1, the managing server, package information acquiring unit and delivery method selecting units are additional elements that do not integrate the abstract idea into a practical application of the abstract idea and do not amount to significantly more than the abstract idea. Accordingly claim 15 is ineligible as it is directed to an abstract idea.  
	Dependent claim 16 has been given the full two-part analysis. These dependent claims recite an abstract idea for the same reason recited above in regard to claim 1. These dependent claims do not recite any further additional elements. As there are no further additional elements, there is no inventive concept, integration into a practical application, and claim does not amount to significantly more than the abstract idea. Thus, dependent claim 16 is ineligible as they are directed to an abstract idea without significantly more.
	
Claim 17 recites a package information acquiring unit that acquires package information and a delivery method selecting unit that selects a delivery method for a package based on the package information. Claim 17 recites an abstract idea for the same reason provided in regard to claim 1. Claim 17 recites a non-transitory computer-readable storage medium having stored thereon a program for making a computer function. This additional element does not integrate the abstract idea into a practical application for the same reasons stated above with respect to claim 1. Furthermore the additional elements merely amount to instructions to apply the abstract idea on a computer. For the same reasons recited above the additional element does not provide an inventive concept or any meaningful limits on the claim and does not amount to significantly more than the abstract idea. As such, claim 17 is directed to an abstract idea without significantly more. 
Claim 18 recites a management method comprising acquiring package information including delivery destination information and content information and selecting a delivery method for the package based on at least any one of the delivery destination information and content information. Claim 1 recites an abstract idea for the same reasons provided with respect to claim 1. Claim 18 recites additional elements including a computer which executes the management method, and a vehicle capable of automated driving which may be selected as a delivery method for delivering a package.  For the same reasons stated above with regard to claim 1 the computer of claim 18 fails to impose a meaningful limitation on the abstract idea such that it integrates the abstract idea into a practical application. Further for the reasons stated above with respect to claim 1 the computer of claim 18 fails to provide an inventive concept such that the claim amounts to significantly more than the abstract idea. Accordingly, the claim is rejected as abstract and patent ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17- 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by US 2018/0356823  Cooper.
As to claim 15, Cooper discloses: managing server comprising: a package information acquiring unit that acquires package information including at least any one of delivery destination information related to a delivery destination of a package (para 87 mapping computing entity may be configured to retrieve information or data from the shipment item profile that identifies an intended recipient), and content information related to a content of the package (para 87 mapping computing entity may compare contents of the shipment or item against a listing of permitted or excluded item contents to determine whether contents of the shipment or item is eligible for autonomous delivery) and a delivery method selecting unit that selects a delivery method for the package from automated delivery by a vehicle capable of automated driving (paragraph 72- it should be understood that in certain embodiments the manual delivery vehicle may itself be autonomous or semi-autonomous) and manual delivery by a courier (paragraph 72 – a manual delivery vehicle may be a human operable delivery vehicle configured for transporting a vehicle operator, a plurality of items, and one or more autonomous vehicles along a delivery route) based on the package information (Para 87 – determination of whether shipment/item eligible for autonomous delivery may be based on various information/data within shipment/item profile.)
Claim 17 Cooper discloses a management method executed by a computer, the management method comprising: acquiring package information including delivery destination information related to a delivery destination of a package para 87 mapping computing entity may be configured to retrieve information or data from the shipment item profile that identifies an intended recipient), and content information related to a content of the package para 87 mapping computing entity may compare contents of the shipment or item against a listing of permitted or excluded item contents to determine whether contents of the shipment or item is eligible for autonomous delivery; and selecting a delivery method for the package from automated delivery by a vehicle capable of automated driving ((paragraph 72- it should be understood that in certain embodiments the manual delivery vehicle may itself be autonomous or semi-autonomous)) and manual delivery by a courier (paragraph 72 – a manual delivery vehicle may be a human operable delivery vehicle configured for transporting a vehicle operator, a plurality of items, and one or more autonomous vehicles along a delivery route) based on at least any one of the delivery destination information and the content information Para 87 – determination of whether shipment/item eligible for autonomous delivery may be based on various information/data within shipment/item profile and may also be based on recipient’s preferences based on user input). 
Claim 18  Cooper discloses a management method executed by a computer, the management method comprising: acquiring package information including delivery destination information related to a delivery destination of a package, para 87 mapping computing entity may be configured to retrieve information or data from the shipment item profile that identifies an intended recipient), and content information related to a content of the package para 87 mapping computing entity may compare contents of the shipment or item against a listing of permitted or excluded item contents to determine whether contents of the shipment or item is eligible for autonomous delivery; and selecting a delivery method for the package from automated delivery by a vehicle capable of automated driving (paragraph 72- it should be understood that in certain embodiments the manual delivery vehicle may itself be autonomous or semi-autonomous) and manual delivery by a courier( paragraph 72 – a manual delivery vehicle may be a human operable delivery vehicle configured for transporting a vehicle operator, a plurality of items, and one or more autonomous vehicles along a delivery route) based on at least any one of the delivery destination information and the content information para 87 mapping computing entity may compare contents of the shipment or item against a listing of permitted or excluded item contents to determine whether contents of the shipment or item is eligible for autonomous delivery. See also Figs. 6, 11, and 14.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 8, 11, 12, 13, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Cooper  in view of US-20170124512 (Harvey).
Regarding claim 1, Cooper discloses a delivery system comprising:
a superordinate vehicle that transports a plurality of packages and is capable of automated driving; (See Fig. 5. See para 72–an autonomous manual delivery vehicle may be configured as an autonomous base vehicle configured to carry a plurality of items, one or more smaller, auxiliary autonomous vehicles, a human delivery personnel, etc.) Autonomous manual delivery vehicle corresponds to Applicant’s superordinate vehicle. 
 a subordinate vehicle that transports a package received from the superordinate vehicle and See. Fig. 5. Para 57 – UAV may be configured to delivery an item secured within a parcel carrier and return to the manual delivery vehicle where the now empty parcel carrier may be detached from the UAV and a new parcel carrier having a second shipment/item may be secured to the UAV) UAV corresponds to Applicant’s subordinate vehicle. Manual delivery vehicle corresponds to Applicant’s superordinate vehicle. 
 and a managing server that manages automated delivery of a package by the superordinate vehicle and the subordinate vehicle and manual delivery of a package by a courier, ( See Figs. 1, 3, showing managing server and Fig. 6, 11, and 14 showing processes of managing automated delivery of a package by the server. See paragraphs 28 and 98.)
wherein the managing server has: 
a package information acquiring unit that acquires package information including at least any one of delivery destination information related to a delivery destination of a package, (para 87 mapping computing entity may be configured to retrieve information or data from the shipment item profile that identifies an intended recipient) and
 content information related to a content of the package; (para 87 mapping computing entity may compare contents of the shipment or item against a listing of permitted or excluded item contents to determine whether contents of the shipment or item is eligible for autonomous delivery) and
 a delivery method selecting unit that selects a delivery method for the package 
from the automated delivery and the manual delivery  based on the package information. (Para 87 – determination of whether shipment/item eligible for autonomous delivery may be based on various information/data within shipment/item profile.) 
As Cooper teaches that the subordinate vehicle is an unmanned aerial vehicle such as a drone it teaches that the subordinate vehicle is capable of automated flying; however, it does not explicitly teach that the subordinate vehicle is capable of automated driving. Harvey; however teaches a subordinate vehicle capable of automated driving. (See, paragraphs 33-34, 29 which describes that the secondary vehicle is autonomous and may be nested on and transported by the primary vehicle and Fig. 4. Which teaches that the secondary/subordinate vehicle engages in driving. )
One of ordinary skill in the art would have known that it would lead to predictable results to combine the teaching of an automated subordinate vehicle capable of driving autonomously of Harvey to the system of Cooper as the state of the art shows the ability to incorporate such subordinate vehicles capable of automated driving into similar systems. Furthermore, doing so “can improve efficiency” of the system of Cooper. See, Cooper, paragraph 0008.
Claim 2- The combination of Cooper and Harvey teach all of the limitations of claim 1. Regarding claim 2, Cooper discloses: The delivery system according to claim 1, wherein the delivery method selecting unit selects the delivery method based on a type of a residence of the delivery destination. (Para 119 – Mapping computing entity may be configured to determine that the average elapsed delivery time for a particular manual delivery serviceable point satisfies launch location criteria. As examples, deliveries to large office buildings, apartment buildings, condominium buildings and or the like may be determined to satisfying applicable launch location criteria. ) Examiner interprets that Cooper teaches deliveries to multi-dwelling types of residences require a longer delivery time duration and therefore computing entity decides these multi-dwelling residences are eligible for automated delivery. Launch location criteria corresponds to an autonomous delivery method. 
As to claim 3, the combination of Cooper and Harvey teaches the limitations of claim 2.  Cooper teaches wherein the delivery method selecting unit selects the automated delivery if the delivery destination is a house, and selects the manual delivery if the delivery destination is a multi-dwelling unit. (See Para 119 which teaches that manual delivery destinations may be launch points for autonomous deliveries based upon the length of time required for deliveries at a type of residence or delivery destination. See examples at Fig. 13 which shows that manual delivery may be the selected delivery method to an office building which corresponds to a multi-dwelling unit and Fig. 10 which shows that automated deliveries may be the selected delivery method to a single residence.  See also paragraph 87 describing determining whether delivery is eligible for autonomous delivery or manual delivery and figures 6, 11, and 14 illustrating the delivery method determination processes).
The combination of Cooper and Harvey teach the limitations of claim 1. Regarding claim 8, Cooper discloses: The delivery system according to claim 1, wherein the content information includes weight information related to a weight of the package, and the delivery method selecting unit selects the delivery method based on the weight information. (para 87 - the mapping computing entity may compare the weight of the item against weight criteria for autonomous delivery to determine whether the shipment/item is within an appropriate weight range to enable autonomous delivery) 
As to Claim 11, The combination of Cooper and Harvey teach the limitations of claim 1.. Cooper teaches: wherein, based on at least any one of the delivery destination information and the content information, the delivery method selecting unit selects the delivery method for the package from the automated delivery, the manual delivery (see para 87 as cited above with respect to claim 1). 
While Cooper teaches a manual delivery vehicle, Cooper does not explicitly teach selecting from cooperative delivery achieved by cooperation between automated transportation by the superordinate vehicle and the subordinate vehicle and manual transportation by the courier. 
Harvey; however, teaches cooperative delivery between two autonomous vehicles and a third party such as a local controller at the delivery destination who is manually involved in the transportation of the delivery item. (Paragraphs 103 embodiment envisions delivery to multi-occupant building such as office or apartment. Secondary delivery vehicles operated by management of building …and paragraph 104--- parcels taken from primary delivery vehicle by building personnel and placed on table which has a role of a transfer point. Parcels then loaded onto secondary delivery vehicle for final delivery.) 
One of ordinary skill in the art would have recognized that it would have been obvious to try selecting between manual, automated, and cooperative delivery methods. It is well known that there is a recognized need in the art for more efficient delivery methods, particularly as it relates to the last mile of delivery. There are a finite number of identified, predictable potential solutions to this recognized need including manual delivery, automated delivery, and a cooperative delivery method involving cooperation between automated vehicles and human delivery persons. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation success. 
Claim 12 Cooper and Harvey teach the limitations of claim 11, Harvey also teaches wherein the delivery method selecting unit selects cooperative delivery as the delivery method if the delivery destination is a multi-dwelling unit. (Paragraphs 103 embodiment envisions delivery to multi-occupant building such as office or apartment. Secondary delivery vehicles operated by management of building …and paragraph 104--- parcels taken from primary delivery vehicle by building personnel and placed on table which has a role of a transfer point. Parcels then loaded onto secondary delivery vehicle for final delivery.) See rationale to combine teachings of Cooper and Harvey provided with respect to claim 11. 
Regarding claim 13, Cooper and Harvey teach all of the limitations of claim 12.  Cooper teaches the delivery system according to claim 12 wherein the managing server has a schedule deciding unit (para 177 computing system determining whether autonomous delivery is available may be further configured to modify shipping schedules) that decides a delivery schedule for the package based on the delivery method selected by the delivery method selecting unit  (para 171 – once various shipments/items to be delivered by a particular manual delivery vehicle have been assigned for autonomous delivery and or manual delivery, the mapping computing entity establishes a final delivery route (an ordered listing of deliveries to be performed by a manual delivery vehicle and/or an assigned travel path for the manual delivery vehicle including the location of scheduled stops for the manual delivery vehicle and launch locations for one or more autonomous vehicles to deliver shipments/items between the manual delivery vehicle and destination serviceable point corresponding to the shipment/ items. ) 
Cooper does not teach; however, Harvey teaches: 
If the delivery destination is a multi-dwelling unit, (Paragraphs 103 embodiment envisions delivery to multi-occupant building such as office or apartment. ) and the cooperative delivery is selected, (Para 103 Secondary delivery vehicles operated by management of building …and paragraph 104--- parcels taken from primary delivery vehicle by building personnel) the schedule deciding unit decides the delivery schedule to make the superordinate vehicle and the subordinate vehicle transport the package to a supporting position (para 99-secondary vehicle carried by primary or first delivery vehicles, unloaded and made available for the final segment of the delivery. The parcels may be loaded on the secondary vehicles at the transfer point or they may be preloaded on the secondary delivery vehicles) (Transfer point corresponds to Applicant’s “supporting position”) corresponding to the multi dwelling unit ( Para 104 ) and placed on table which has a role of a transfer point. (Table which has a role of a transfer point corresponds to a supporting position corresponding to the multi dwelling unit) and make the courier transport the package from the supporting position. (Para 104 - Parcels then loaded onto secondary delivery vehicle (by building personnel) for final delivery)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teachings of autonomously delivering items proximate to a manual delivery route of Cooper with the methods for delivery to multiple locations using autonomous vehicles of Harvey as the teaching of scheduling cooperative delivery method of Harvey results in “improved efficiency”. See, Harvey paragraph 8.  
Claim 16 Cooper discloses the limitations of claim 15: Cooper further discloses  The managing server according to claim 15, wherein the delivery method selecting unit selects the delivery method for the package from the manual delivery by the courier and the automated delivery by a superordinate vehicle that transports a plurality of packages, and is capable of automated driving and a subordinate vehicle that transports a package received from the superordinate vehicle, and (See Figs. 1, 3, showing managing server and Fig. 6, 11, and 14 showing processes of managing automated delivery of a package by the server. See paragraphs 28 and 98.)
As Cooper teaches that the subordinate vehicle is an unmanned aerial vehicle such as a drone it teaches that the subordinate vehicle is capable of automated flying; however, it does not explicitly teach that the subordinate vehicle is capable of automated driving. Harvey; however teaches a subordinate vehicle capable of automated driving. (See, paragraphs 33-34, 29 which describes that the secondary vehicle is autonomous and may be nested on and transported by the primary vehicle and Fig. 4. Which teaches that the secondary/subordinate vehicle engages in driving. )
One of ordinary skill in the art would have known that it would lead to predictable results to combine the teaching of an automated subordinate vehicle capable of driving autonomously of Harvey to the system of Cooper as the state of the art shows the ability to incorporate such subordinate vehicles capable of automated driving into similar systems. Furthermore, doing so improves the system of Cooper because a subordinate vehicle capable of automated driving by “may incorporate equipment to perform additional operations when delivering the parcel. For example, the parcel may be a specialized item which can be installed by the delivering equipment. An example of the [sic] would be in delivery of propane tanks with the vehicle doing a [sic] exchange of a new tank for an old one which is then removed.” (See Harvey paragraph 55)

Claims 4 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Harvey  in view of (US-20160334797) Ross.
Regarding claim 4, Cooper teaches the limitations of claim 1. Cooper does not explicitly teach; however, Ross teaches wherein the delivery method selecting unit selects the delivery method (0133 In response to receiving the transport request, the transport arrangement service selects a vehicle type and vehicle to fulfill the transport request ) based on geographical-feature information related to a geographical feature of an area that is within a predetermined range from the delivery destination.   According to some examples, in selecting the vehicle and vehicle type, the transport arrangement service determines a preliminary route or destination.  Para 134 In one implementation, the points of the destination and/or route are then cross-referenced against a map of the region (as provided by the map service 199 of FIG. 2) or region specific information in order to determine whether the selection of an autonomous vehicle would result in a statistically significant or probable likelihood of requiring a deviation from the route or the destination. A deviation can result if the autonomous vehicle being deemed to likely encounter a condition, event or object which it cannot resolve on its own… para 135 - As another variation, the service location points (or drop off location), as well as routes on an optimal route can be inspected to ensure the autonomous vehicle can traverse through the relevant road segment. For example, if the destination is near construction or heavy pedestrian traffic, a determination can be made that points of the route or destination are inaccessible to the autonomous vehicle)
One of ordinary skill in the art would have recognized that applying the teaching of selecting a delivery method based upon geographical feature information relating to a destination of Ross to the system of Cooper would have led to predictable results because the prior art shows the ability to incorporate delivery method selection methods into similar systems. For example,  Ross para 103 teaches that the autonomous vehicle of Ross can provide transport services in the form of delivering packages or items and Cooper teaches selecting a delivery method based upon geofences and delivery destinations. Furthermore, one of ordinary skill in the art would have recognized that applying the teaching of selecting a delivery method based upon a geographical feature Ross would have increased the efficiency of Cooper’s system. 
Regarding claim 5, the combination of Cooper and Ross teach the limitations of claim 4. 
Cooper further teaches that it selects the automated delivery if it is determined that the subordinate vehicle can arrive (Cooper Figures 6, 11, 14 showing setting a launch location for  autonomous vehicles if the autonomous (subordinate vehicle) vehicle can arrive at destination in time),
Ross further teaches: The delivery system according to claim 4, wherein the delivery method selecting unit determines whether or not the subordinate vehicle can arrive at the delivery destination based on the geographical-feature information, ([0134] In one implementation, the points of the destination and/or route are then cross-referenced against a map of the region (as provided by the map service  of FIG. 2) or region specific information in order to determine whether the selection of an autonomous vehicle would result in a statistically significant or probable likelihood of requiring a deviation from the route or the destination. A deviation can result if the autonomous vehicle being deemed to likely encounter a condition, event or object which it cannot resolve on its own )
and selects the manual delivery if it is determined that the subordinate vehicle cannot arrive (Ross para 67 recognizes that autonomous vehicles will not always be able to reach a desired location or take a most efficient route, because of limitations in the ability of such vehicles to understand the environment and setting. For example, if the pickup location is in a gated community, system  can recognize that the human driver can negotiate the needed steps to arrive at the customer door, while the autonomous vehicle will likely need to meet the customer at the gate. Para 70 The rule library can thus provide selection rules which can correlate to parameters included with the transport request . For example, one or more of the service locations may be inaccessible or difficult to reach for the autonomous vehicle.) See rationale to combine Cooper with Ross above with respect to claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Harvey in view of 10387825 ( Canavor)  and further in view of 20170011339 (Buford). 
Regarding claim 6, Cooper teaches all of the limitations of claim 1. Cooper also teaches that the autonomous vehicles communicate wirelessly with the mapping computing entity. (See paragraph 46) and the delivery method selecting unit selects the delivery method (see para 87 and Figs 6, 11, and 14 teaching selection of delivery methods) 
Cooper does not teach however Canavor teaches selecting a delivery method (Col 21 lines 50-56 Once the one or more unmanned vehicles have determined the precise location of the customer or other intended recipient, the one or more unmanned vehicles may determine  whether delivery of the one or more items is to be performed by a courier dispatched to the specified location or by the one or more unmanned vehicles.) based on reception intensity information indicating a reception intensity of radio wave at each location in a region including the delivery destination (See Column 10 lines 46 – 65  - Column 11 lines 4 -20) which discusses using signal strength data to select a delivery method: Thus, the one or more unmanned vehicles may obtain detailed information from the customer's or other intended recipient's device the detailed location information may include signal strength and the time required to receive a data packet from the mobile device. This information may be used to determine the location of the mobile device. If the mobile device is not able to provide detailed location information to the one or more unmanned vehicles, the mobile device may provide signal information that may be used for triangulation of the customer's location, as described below. In an embodiment, a single unmanned vehicle may obtain signal strength data and/or perform a ping test at different locations around the estimated customer location… For instance, the one or more unmanned vehicles may obtain signal strength data from the customer's or other intended recipient's mobile device.
One of ordinary skill of art would have recognized that applying the teaching of selecting a delivery method based upon reception strength data of Canavor to the delivery selecting method of Cooper would have led to predictable results because the prior art shows the ability to incorporate the use of such signal reception data into similar systems. Furthermore, the technique of Canavor improves the efficiency and reliability of the delivery selecting method and system of Cooper. 
The combination of Cooper and Canavor does not teach; however Buford teaches: 
wherein the superordinate vehicle and the subordinate vehicle communicate with the managing server via a wireless base station, however, Buford teaches that the autonomous vehicles communicate with a control system via a wireless base station. (See Buford para 37 teaching that control signals from control systems communicate with drones via wireless base stations)
the radio wave being emitted from a wireless base station arranged in the region (See Buford para 37 teaching that control signals from control systems communicate with drones via wireless base stations)
One of ordinary skill in the art would have recognized that applying the teaching of an autonomous vehicle communicating with a control system via a wireless base station of Buford to the system of Cooper and Canavor would have led to predictable results because the prior art shows the ability to incorporate such wireless communication techniques into similar systems.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Harvey, Canavor, and Buford in view of 20190041225 (Winkle).
Regarding claim 7, the combination of Cooper, Canavor and Buford teach all of the limitations of claim 6. Canavor further teaches wherein the delivery method selecting unit selects the manual delivery and further teaches otherwise selects the automated delivery. (See paragraph 87 teaching selection of a delivery method. See Figs 6, 11, and 14 which illustrate selecting a manual or autonomous delivery method or reclassifying a delivery method from autonomous to manual delivery)
The combination of Cooper, Canavor and Buford does not teach: a schedule travel path of the subordinate vehicle includes a geographical point at which the reception intensity of radio wave is lower than a predetermined intensity, but Winkle teaches this. (Para 19 In some embodiments, the dynamic 3D communication map can be configured to identify areas or routes of high or low signal strength or signal usability.)
One of ordinary skill in the art would have recognized that applying the technique of determining an area of low signal receptivity along a route of an autonomous vehicle of Winkle to the combination of Cooper and Canavor because the prior art shows the ability to incorporate such techniques into similar systems. Further the technique of Winkle results in an improved system because identifying “these areas or routes can be used to help generate navigation routes and/or communication routes in order to maximize the time that autonomous drones can communicate with a central computing system or the time available to relay communications between different autonomous drones”. See Winkle paragraph 19.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Harvey in view of Autonomous Vehicles in Support of Naval Operations (2005), Chapter 6 Unmanned Ground Vehicles: Capabilities and Potential: Page 135 (Year: 2005) (hereinafter “Naval Operations”). 
The combination of Cooper and Harvey teaches all of the limitations of claim 8. Cooper does not teach wherein the delivery method selecting unit selects the automated delivery if the weight of the package is heavier than a predetermined weight, and selects the manual delivery if the weight of the package is lighter than a predetermined weight. Naval Operations teaches automated delivery for packages with heavier weights. (Page 135 UGVs have the potential to carry heavyweight payloads.) 
One of ordinary skill in the art would have recognized that it would have been obvious to try selecting between manual and automated delivery methods for heavy and light packages. It is well known that there is a recognized need in the art for more efficient delivery methods for packages of different weights, particularly as it relates to the last mile of delivery. There are a finite number of identified, predictable potential solutions to this recognized need including manual delivery, automated delivery, packages above a threshold weight and packages below a threshold weight. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation success. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Harvey in view of US-20180349844 (Bounasser). 
The combination of Cooper and Harvey teaches the limitations of claim 1, but does not teach wherein the content information includes price information related to a price of the package, and the delivery method selecting unit selects the delivery method based on the price information. Bounasser; however, teaches these limitations. (para 0062- In some implementations, delivery system may process the first and/or second data using a set of rules that relates to scheduling a delivery, a preference of an individual to which an item and/or service is to be delivered, and/or the like. For example, delivery system  may process first data identifying an item as a valuable item (e.g., an item that has a threshold value). Continuing with the previous example, delivery system may use a set of rules to determine that the item cannot be left at the door of a building to which the item is to be delivered based on the item being a valuable item. In this case, delivery system  may use second data identifying an availability of an individual to which the item is to be delivered to determine a time when the individual may be available to receive the item, and may schedule delivery for the identified time.)
One of ordinary skill in the art would have recognized that applying the technique of package information including a price and selecting a delivery method based upon price of . Bounasser to the system of Cooper because the prior art shows the ability to incorporate such techniques into similar systems. Furthermore, the teaching of selecting a delivery method based upon price of Bounasser improves the system of Cooper by minimizing risks associated with leaving valuable items unattended and allows the delivery system to select a delivery method which corresponds to a time when an individual may be available to receive the item. See para 62.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cooper and Harvey in view of 20150227890 (Bednarek) 
The combination of Cooper and Harvey teaches the limitations of claim 1. Cooper does not explicitly teach wherein types of the courier include a full-time courier and a pre-registered registered person who operates as a courier temporarily. 
Bednarek however teaches that a courier includes a full-time courier, See, para 271 “distributed distribution engines in the system could also accommodate and utilize one or more full-time couriers”, And a pre-registered registered person who operates as a courier temporarily. See, para 271 It is also possible to use ad hoc couriers, that is couriers that agree on an ad hoc basis to make deliveries that are convenient to them. In particular a student that is enrolled as an ad hoc delivery person may travel from campus to a fast food restaurant participating in the program. 
One of ordinary skill in the art would have recognized that it would have been obvious to try including a full time courier and a pre-registered registered person who operates as a courier temporarily. It is well known that there is a recognized need in the art for more efficient delivery methods for packages. There are a finite number of identified, predictable potential solutions to this recognized need including use of full-time couriers and pre-registered registered person who operates as a courier temporarily. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180197137-A1 (High) is directed to a transportation network using autonomous vehicles for transporting items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628